DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
The specification references the Trixie Parla 62cm scratching post on page 1, line 17-18 which is not listed in the IDS. This reference could not be located and has not been considered by the examiner. 
The specification references US Pub 2002/0195064 on page 1, line 26-30 which is not listed in the IDS. The examiner has located and considered this reference. 
The specification references the Catit Senses 2.0 Oval Scratching Board on page 1, line 35-36 which is not listed in the IDS. This reference could not be located and has not been considered by the examiner. 
Specification
The abstract of the disclosure is objected to because a label for “Fig. 1” erroneously appears after the paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 12-17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes, the claims will be treated on their merits as best understood by the examiner. 
Claim 3 recites the limitation “a plurality of adhesive fixings for coupling adjacent sacrificial elements together” (ln 1-2). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “adhesive fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “fixing” is intended to be double sided tape/glue or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the “adhesive fixings” in claim 3 are directed to an adhesive tape or glue.
Claim 4 recites the limitation “one or more fixings for coupling the tower to said base” (ln 1-2). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “fixing” is intended to be a screw or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the “one or more fixings for coupling” in claim 4 are directed to a physical part such as a screw, nail, bolt, aperture or adhesive. 
Claim 5 recites the limitation “an adhesive fixing for coupling the tower to the base” (ln 1-2). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “fixing” is intended to be double sided tape/glue or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the “adhesive fixing for coupling” in claim 5 is directed to a physical part such as adhesive tape or glue. 
Additionally, claim 5 depends on claim 3 and it is unclear if the “adhesive fixing for coupling” in claim 5 (ln 1-2) is intended to be a different component than the “one or more fixings for coupling” in claim 4 (ln 2) or if the “adhesive fixing for coupling” in claim 5 (ln 1-2) is intended to be (or be part of) the “one or more fixings for coupling” in claim 4 (ln 2). 
Claim 6 recites the limitation “one or more rotation-resisting fixings for coupling the tower to the base” (ln 1-2). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “rotation-resisting fixing” is intended to be a screw or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the “one or more rotation-resisting fixings for coupling” in claim 6 are directed to a physical part such as a screw, nail, bolt, aperture or adhesive. 
Additionally, claim 6 depends on claim 4 and it is unclear if the “one or more rotation-resisting fixings for coupling” in claim 6 (ln 1-2) is intended to be a different component than the  “one or more fixings for coupling” in claim 4 (ln 2) or if the “one or more rotation-resisting fixings for coupling” in claim 6 (ln 1-2) is intended to be (or be part of) the “one or more fixings for coupling” in claim 4 (ln 2).
Claim 12 recites the limitation “wherein said support is configured to positively engage with respective elements” (ln 1-2). As currently drafted, it is unclear which “respective elements” the support is configured to positively engage with. As best understood by the examiner, the support (claim 7, ln 2) comprises a support base (claim 9, ln 2) and an upstanding rod (claim 9, ln 2) which is capable of engaging with the base of the apparatus (claim 1, ln 2). 
It appears that the apparatus has two bases: one with a first surface that the tower can be mounted on (claim 1) and another base which is part of the support (claim 9). Clarity of the claim could be improved by using descriptive words to differentiate between the two different bases. 
Claim 13 recites the limitation “a coupling for engaging said supplementary support rod to the support rod of said support” (ln 2-3). The word “coupling” could take the form of a noun and  be defined as a structural or mechanical part, such as a sleeve, which is capable of connecting or joining pieces together. Alternatively, the word “coupling” could take the form of verb and be defined as the action of connecting or joining two or more parts together. As currently drafted, this limitation is indefinite because it is unclear if “a coupling for engaging” is directed toward a physical part (noun) or an action (verb). In this instance, it appears “a coupling” takes the form of a noun. However, it is unclear if “a coupling” is intended to be a sleeve or a generic mechanical part. If “coupling” is intended to be a generic mechanical part, then the limitation recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the “coupling” in claim 13 on line 2 is directed to a physical part. 
Please note, it appears the claims use the word “coupling” in the form of a verb in the following instances: “fixings for coupling” (claim 3, ln 2), “fixings for coupling” (claim 3, ln 2), “adhesive fixing for coupling” (claim 5, ln 1-2), “rotation-resisting fixings for coupling” (claim 6, ln 1-2), “a fixing for coupling” (claim 14, ln 2), “a fixing for coupling” (claim 15, ln 1-2), and “a fixing for coupling” (claim 21, ln 12). 
Claim 14 recites the limitation “a fixing for coupling the cap to the rod so that the tower is sandwiched between the cap and the base” (ln 2-3). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “fixing” is intended to be a screw or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, “a fixing” in claim 14 is directed to a physical part such as a screw, nail, bolt, aperture or adhesive. 
Claim 15 recites the limitation “a fixing for coupling the cap” (ln 1-2). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “fixing” is intended to be a screw or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, “a fixing” in claim 15 is directed to a physical part such as a screw, nail, bolt, aperture or adhesive. 
Claim 16 recites the limitation “wherein the fixing” (ln 1) referring to “the fixing” of claim 14 or claim 15. Claim 16 is indefinite because it depends on indefinite claim 14 or indefinite claim 15. 
Regarding claim 17, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 21 is indefinite for the following reasons: 
Claim 21 recites the limitation “a coupling for engaging said supplementary support rod to the support rod of said support” (ln 9-10). The word “coupling” could take the form of a noun and  be defined as a structural or mechanical part, such as a sleeve, which is capable of connecting or joining pieces together. Alternatively, the word “coupling” could take the form of verb and be defined as the action of connecting or joining two or more parts together. As currently drafted, this limitation is indefinite because it is unclear if “a coupling for engaging” is directed toward a physical part (noun) or an action (verb). In this instance, it appears “a coupling” takes the form of a noun. However, it is unclear if “a coupling” is intended to be a sleeve or a generic mechanical part. If “coupling” is intended to be a generic mechanical part, then the limitation recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the coupling in claim 21 on line 9 is directed to a physical part. 
Please note, it appears the claims use the word “coupling” in the form of a verb in the following limitations: “fixings for coupling” (claim 3, ln 2), “fixings for coupling” (claim 3, ln 2), “adhesive fixing for coupling” (claim 5, ln 1-2), “rotation-resisting fixings for coupling” (claim 6, ln 1-2), “a fixing for coupling” (claim 14, ln 2), “a fixing for coupling” (claim 15, ln 1-2), and “a fixing for coupling” (claim 21, ln 12). 
Additionally, claim 21 recites the limitation “a fixing for coupling the cap to the supplementary support rod” (ln 12-13). The word “fixing” could take the form of a noun defined as a structural or mechanical part, such as a screw, nail, bolt, aperture, or adhesive which is capable of attaching, fastening, securing, or joining pieces together. Alternatively, the word “fixing” could take the form of a verb and be defined as the action of attaching or fastening pieces together. As currently drafted, this limitation is indefinite because it is unclear if “fixings for coupling” are directed toward a physical part (noun) or an action (verb). In this instance, it appears “fixing” is directed toward a physical part (noun). However, it is unclear if “fixing” is intended to be a screw or represent a generic mechanical part capable of attaching or fastening pieces together. If “fixing” is intended to be a generic mechanical part, then the claim recites a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and may invoke 35 U.S.C. 112(f). As best understood by the examiner, the “one or more fixings for coupling” in claim 4 are directed to a physical part such as a screw, nail, bolt, aperture or adhesive. As best understood by the examiner, “a fixing” as recited in claim 21 on line 12 is directed to a physical part such as a screw, nail, bolt, aperture or adhesive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 17 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Haaf (US Pub No 2012/0090552 A1).
Regarding claim 1, Haaf et al. discloses a scratching apparatus (pet amusement device) comprising a plurality of scratchable sacrificial elements (corrugated cardboard discs 21, 22, 23, 24, 25) that can be assembled together to form a tower (discs can be glued to one another to create what amounts to a unitary corrugated cardboard cylinder as the equivalent of cylinder 12; para 0027, Figs 1&4), and a base (base 11) having a first surface on which the tower can be mounted (top of 11) so that the tower is generally upstanding from the base when the apparatus is in use (Fig 1, 2).
Regarding claim 2, Haaf discloses the apparatus according to claim 1 as previously discussed. Haaf further discloses wherein adjacent sacrificial elements that form the tower are coupled to one another (corrugated cardboard discs 21, 22, 23, 24, 25 can be glued to one another to create what amounts to a unitary corrugated cardboard cylinder as the equivalent of cylinder 12; para 0027, Figs 1&4). 
Regarding claim 3, Haaf discloses the apparatus according to claim 2 as previously discussed. Haaf further discloses comprising a plurality of adhesive fixings (glue) for coupling adjacent sacrificial elements together (corrugated cardboard discs 21, 22, 23, 24, 25 can be glued to one another to create what amounts to a unitary corrugated cardboard cylinder as the equivalent of cylinder 12; para 0027, Figs 1&4).
Regarding claim 4, Haaf discloses the apparatus according to claim 1 as previously discussed. Haaf further discloses one or more fixings (opening 15 for receipt of mating element 9) for coupling the tower to said base. 
Regarding claim 6, Haaf discloses the apparatus according to claim 4 as previously discussed. Haaf further discloses one or more rotation resisting fixings (opening 15 for receipt of mating element 9 and top surface of the base) for coupling the tower to the base in such a manner that rotation of the tower relative to the base in use is resisted. 
Regarding claim 7, Haaf discloses the apparatus according to claim 1 as previously discussed. Haaf further discloses a support (stem 14) insertable through the sacrificial elements that form said tower to stabilize the tower (stem 14 is insertable through corrugated cardboard discs 21, 22, 23, 24, 25 which are glued to one another to create what amounts to a unitary corrugated cardboard cylinder as the equivalent of cylinder 12). 
Regarding claim 8, Haaf discloses the apparatus according to claim 7 as previously discussed. Haaf further discloses wherein said support (stem 14) is engageable with the base (base 11; Figs 1-2). 
Regarding claim 17, Haaf discloses the apparatus according to claim 1 as previously discussed. Haaf further discloses wherein said elements are of a biodegradable material, for example of cardboard (corrugated cardboard). 

Claim 1 and 21 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Schotthoefer et al. (US Pub No 2011/0253060 A1).
Regarding claim 1, Schotthoefer et al. discloses a scratching apparatus (pet scratching apparatus 100) comprising a plurality of scratchable sacrificial elements (pile on sleeve 130 contains a plurality of carpet fibers) that can be assembled together to form a tower (scratching element 120 with sleeve 130), and a base (base covering 112) having a first surface on which the tower can be mounted (top of 112) so that the tower is generally upstanding from the base when the apparatus is in use (Fig 1, 2).
Regarding claim 21, Schotthoefer et al. discloses a scratching apparatus (pet scratching apparatus 100) comprising: a plurality of scratchable sacrificial elements (pile on sleeve 130 is a plurality of carpet fibers) that can be assembled together to form a tower (scratching element 120 with sleeve 130); a base (base covering 112) having a first surface (top of base 112) on which the tower can be mounted so that the tower is generally upstanding from the base when the apparatus is in use (Figs 1-2); support (base 110 with connector 119) insertable through the sacrificial elements that form said tower to stabilise the tower (Fig 2), wherein said support comprises a support base (base 110), and a rod (connector 119) upstanding from said support base (Figs 2), said apparatus further comprising: a supplementary support rod (member 125) and a coupling (bottom opening 137) for engaging said supplementary support rod to the support rod of said support (base 110 with connector 119); a cap (cap 180), and a fixing (top opening 135) for coupling the cap to the supplementary support rod (member 125) so that the tower is sandwiched between the cap and the base (Figs 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9-16 and 19-20 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Haaf (US Pub No 2012/0090552 A1). 
Regarding claim 7, Haaf discloses the apparatus according to claim 1 as previously discussed. In another embodiment (Figs 6-7), Haaf discloses a support (threaded screw 57) insertable through the sacrificial elements that form said tower to stabilize the tower (screw 57 is threadably engaged in the tower). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to use the support (screw) from the second embodiment of Haaf (Figs 6-7) in the first embodiment (Figs 1-4). This would be done to securely and releasably attach the base and tower together (para 0029). 
Regarding claim 9, Haaf discloses the apparatus according to claim 7 as previously discussed.  In the second embodiment (Figs 6-7), Haaf discloses the apparatus according to claim 7 as previously discussed (14a). Haaf (Figs 6-7) further discloses a support (threaded screw 57) insertable through the sacrificial elements that form said tower to stabilize the tower (screw 57 is threadably engaged in the tower) wherein said support comprises a support base (base/head of screw 57), and a rod (shank of screw 57) upstanding from said support base. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the invention to use the support (screw) from the second embodiment of Haaf (Figs 6-7) in the first embodiment (Figs 1-4). This would be done to securely and releasably attach the base and tower together (para 0029). 
Regarding claim 10, Haaf discloses the apparatus according to claim 9 as previously discussed. In the second embodiment (Figs 6-7), Haaf discloses wherein said base (base 11) includes a recess (recess 55) for accommodating said support base (head of screw 57 rests within recess 55).
Regarding claim 11, Haaf discloses the apparatus according to claim 9 as previously discussed. In the first embodiment (Figs 1-4), Haaf discloses wherein said sacrificial elements (corrugated cardboard discs 21, 22, 23, 24, 25) each include an aperture (Fig 4), the apertures in said sacrificial elements being alignable to form a passageway for accommodating the rod of said support (Figs 1-4).
Regarding claim 12, Haaf discloses the apparatus according to claim 9 as previously discussed. In the second embodiment (Figs 6-7), Haaf discloses wherein said support (shaft of screw 57) is configured to positively engage with respective elements (base 11, tower).
Regarding claim 13, Haaf discloses the apparatus according to claim 9 as previously discussed. In the first embodiment (Figs 1-4), Haaf discloses comprising a supplementary support rod (stem 14) and a coupling (internal threads) for engaging said supplementary support rod to the support rod of said support (internal threads of fastener releasably securing stem 14 to base 11; para 0023 and para 0029). 
Regarding claim 14, Haaf discloses the apparatus according to claim 9 as previously discussed. In the first embodiment (Figs 1-4), Haaf discloses comprising a cap (cap 13) and a fixing for coupling the cap to the rod so that the tower is sandwiched between the cap and the base (cap 13 can be releasably applied to top of stem 14; para 0023, Figs 1-3).
Regarding claim 15, Haaf discloses the apparatus according to claim 13 as previously discussed. In the first embodiment (Figs 1-4), Haaf discloses comprising a cap (cap 13) and a fixing for coupling the cap to the rod so that the tower is sandwiched between the cap and the base (cap 13 can be releasably applied to top of stem 14; para 0023, Figs 1-3).
Claim 16 depends on claim 14 or 15. 
Regarding claim 16 (dependent on 14), Haaf discloses the apparatus according to claim 14 as previously discussed. wherein the fixing can be tightened to clamp the tower between the base and the cap (cap 13 can be releasably applied to top of stem 14; para 0023, Figs 1-3). 
Regarding claim 16 (dependent on claim 15), Haaf discloses the apparatus according to claim 15 as previously discussed. wherein the fixing can be tightened to clamp the tower between the base and the cap (cap 13 can be releasably applied to top of stem 14; para 0023, Figs 1-3).
Regarding kit claims 19 and 20, in view of the structure disclosed by Haaf, it would have been obvious to one having ordinary skill in the art at the time the invention was made to break the components down and assemble them into kit form. One of ordinary skill would be motivated to provide the components of the apparatus as a kit to facilitate for more compact storage of the product, especially for retail storage and during shipping/delivery of the apparatus to a user. 
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haaf (US Pub No 2012/0090552 A1) in view of Bryson (US Patent No 2,997,019).
Regarding claim 4, Haaf discloses the apparatus according to claim 1 as previously discussed. Haaf discloses the tower is coupled to the base (Figs 1-2). Bryson discloses a scratching apparatus (cat’s claw filing post) with a tower (post 2) and a base (base 1) which the tower can be mounted on. Bryson further discloses one or more fixings (suitable adhesive) for coupling the tower to said base (the post is rigidly attached to the base by means of suitable adhesive; col 1, ln 40-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the invention of Haaf with the attachment as disclosed by Bryson. Using an adhesive fixing is a simple substitution of known element to yield predictable results. This would be done because adhesives are relatively inexpensive and when the tower is secured to the base with adhesive no additional tools are required for assembly of the post.
Regarding claim 5, Haaf in view of Bryson discloses the apparatus according to claim 4 as previously discussed. Haaf discloses the tower is coupled to the base (Figs 1-2). However, Haaf does not explicitly disclose an adhesive fixing for coupling the tower to the base. Bryson discloses a scratching apparatus (cat’s claw filing post) with a tower (post 2) and a base (base 1) which the tower can be mounted on. Bryson discloses an adhesive fixing (suitable adhesive) for coupling the tower to the base (the post is rigidly attached to the base by means of nails, suitable adhesive; col 1, ln 40-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haaf by using an adhesive fixing for coupling the tower to the base by as disclosed by Bryson. Using an adhesive fixing is a simple substitution of known elements to yield predictable results. This would be done because adhesives are relatively inexpensive and when the tower is secured to the base with adhesive no additional tools are required for assembly of the post. 
Regarding claim 6, Haaf discloses the apparatus according to claim 4 as previously discussed. Bryson further discloses comprising one or more rotation-resisting fixings (suitable adhesive) for coupling the tower to the base in such a manner that rotation of the tower relative to the base in use is resisted. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Haaf with the attachment as disclosed by Bryson. Using an adhesive fixing is a simple substitution of known element to yield predictable results. This would be done because adhesives are relatively inexpensive and when the tower is secured to the base with adhesive no additional tools are required for assembly of the post.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Robertson (US-20020195064-A1), Tuthill (US-20170350159-A1), Lipscomb (US-20050011469-A1), O’Rourke (US-D348124-S), and Hartelius (US-20170202181-A1). 
The cited prior art show cat scratching posts with scratchable surfaces connected to bases. The cited prior art show various attachment mechanisms for securing a scratching post to a base. Tuthill (US-20170350159-A1) should be contemplated with respect to the supplemental support rod and a coupling for engaging the supplemental support rod to the support rod of the support.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644